                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

DALLAS BOOKENBERGER                                       CIVIL ACTION

VERSUS                                                    NO. 18-6373

TERREBONNE PARISH, ET. AL.                                SECTION: "B"(3)

                             ORDER & REASONS

      Before the Court are defendants Terrebonne Parish (“TP”), Houma

Police Department (“HPD”), Dana Coleman, Cory Johnson, and Terry

Boquet’s (collectively “defendants”) motion to dismiss (Rec. Doc.

15) with supplemental exhibits (Rec. Doc. 18) and plaintiff Dallas

Bookenberger’s opposition memorandum (Rec. Doc. 16). For the reasons

discussed below,

      IT IS ORDERED that the motion to dismiss is GRANTED IN PART,

and   we   decline    to   exercise       supplemental   jurisdiction    over

plaintiff’s state law claims.

FACTS AND PROCEDURAL HISTORY

      This is a civil rights case. Plaintiff was a commissioned

officer of the HPD. See Rec. Doc. 1 at 1. He began his employment

with the HPD in 2016 after working several years as an officer with

Terrebonne Sheriff’s Office. See id. at 3. Defendants are TP, a

governmental entity; the HPD, where plaintiff was employed; Dana

Coleman, the Chief Police of the HPD, in her official and individual

capacities; Cory Johnson, a sergeant of the HPD, in his official and

individual capacities; and Terry Boquet, a sergeant of the HPD, in

his official capacity only. See id. at 1-2.
                                      1
      Plaintiff alleges First Amendment retaliation; whistleblower

protection;   Fourteenth       Amendment         substantive       and    procedural     due

process; intentional      infliction            of    emotional    distress     (“IIED”);

civil conspiracy; deprivation of rights and privileges under § 1983;

entitlement to reasonable attorneys’ fees under § 1988; and negligent

hiring, commissioning, training, supervision, and retention. See id.

at 13-22.

      On May 26, 2018, at or around 10:32 p.m., defendant Johnson

ordered dispatch to request that plaintiff respond to a call in

Terrebonne    Parish.    See    id.    at       4.     Specifically,      plaintiff      was

dispatched to respond to a white pickup truck driving in a reckless

manner. See id. Plaintiff arrived to the area to “intercept the

suspect vehicle.” Id. at 5. While parked in his department-issued

vehicle, he observed traffic but did not encounter any vehicles

matching the suspect vehicle. See id.

      At or around 10:38 p.m., plaintiff advised dispatch that he did

not see any vehicles matching the suspect vehicle and was available

for reassignment. See id. “Immediately after advising dispatch he

was   available    for   reassignment,               [defendant]    Johnson     requested

[p]laintiff’s     location     via    radio      and     advised    him    to   remain    in

position.” Rec. Doc. 15-1 at 3. Once defendant Johnson arrived to

the area, a verbal argument ensued between defendant Johnson and

plaintiff. See id. Both were very angry. See id. Plaintiff surmises

that the call was a set-up, unsanctioned investigation by defendant

                                            2
Johnson to poorly reflect on his service record. See Rec. Doc 1 at

6.   Defendants    claim    that   plaintiff   was   merely   subjected     to   an

“integrity check” for his alleged failure to respond to calls. 1 See

Rec. Doc. 15-1 at 1.

      On   May    29,   2019,   plaintiff    filed   a   fourteen-page     formal

grievance alleging that defendant Johnson attempted to entrap him

and violated several criminal statutes and HPD policies in doing so.

See id. at 3. Subsequently, plaintiff was suspended and placed on

administrative      leave   pending    an    investigation.    See   id.   at    4.

Plaintiff believes that he was relieved of his officer privileges in

a humiliating fashion. See Rec. Doc. 1 at 8-9. Plaintiff alleges

that defendant Coleman advised him that he stopped reading his

grievance after the second page. See id. at 9.

      On June 22, 2019, plaintiff returned to the HPD with counsel to

meet with defendant Boquet for additional questioning. See id.

Defendant Boquet asked about the handling of the reckless driving

call, the incident with defendant Johnson, and plaintiff’s work on

federal block grants. See id. at 10-11. Plaintiff alleges that the

interrogation was conducted contrary to state law because defendant

Boquet refused to inform him and his counsel of the scope of the



1 According to defendants, “[i]integrity checks are an accepted procedure that

police departments rely upon to determine if their officers are properly performing
their duties.” Rec. Doc. 15-1 at 2; see also United States v. Battiste, 343 Fed.
Appx. 962, 963 (5th Cir. 2009) (“The NOPD was contacted by a source who informed
them that Battiste was stealing money from arrestees. Investigators from PIB
conducted an "integrity check" of Battiste, employing a decoy and a covert
vehicle.”).
                                         3
investigation. See id. at 10. Defendant Boquet mentioned alleged

discrepancies in plaintiff’s work on federal grants to intimidate

him and his counsel. See id. at 12.

     At plaintiff’s filing of his complaint, he was on suspended and

on administrative. See id. Defendant Johnson was not. See id. at 10.

Plaintiff alleges that defendant Johnson was assigned to his work.

See id. at 13. Plaintiff states in his opposition that he was ordered

to be reinstated following administrative hearings to be held on the

incident and surrounding issues. See Rec. Doc. 16 at 1.

     On October 9, 2018, defendants filed a motion to dismiss. See

Rec. Doc. 15. On October 16, 2018, plaintiff filed an opposition.

See Rec. Doc. 16. On April 22, 2019, defendants added several

exhibits to their motion to dismiss. See Rec. Doc. Nos. 18, 19.

     Based on the supplemental exhibits submitted by defendants,

plaintiff was subsequently terminated. See Rec. Doc. 18. Plaintiff

appealed his termination to the Houma Municipal Fire and Police Civil

Service Board (“the Civil Board”). See id. The Civil Board ruled in

plaintiff’s    favor,   overturning   his   termination.   See    id.   at   1.

Defendants appealed the Civil Board’s decision to the 32nd Judicial

District Court, Parish of Terrebonne, State of Louisiana. See id. at

2. The 32nd Judicial District Court reversed the Civil Board’s

decision,     reinstating   the   appointing   authority’s       decision    to

terminate plaintiff. See Rec. Doc. 18-2.




                                      4
LAW AND ANALYSIS

     A. Motion to Dismiss Standard

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows a

party to move for dismissal of a complaint for failure to state a

claim upon which relief can be granted. To survive a motion to

dismiss under Rule 12(b)(6), a plaintiff’s complaint “must contain

‘enough facts to state a claim to relief that is plausible on its

face.’” Varela v. Gonzalez, 773 F.3d 704, 707 (5th Cir. 2014)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In

other words, a plaintiff’s “[f]actual allegations must be enough to

raise a right to relief above the speculative level.” Twombly, 550

U.S. at 555. “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 556

U.S. at 556).

     When deciding whether a plaintiff has met his or her burden, a

court “accept[s] all well-pleaded factual allegations as true and

interpret[s]    the   complaint   in   the   light   most   favorable   to   the

plaintiff, but ‘[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements’ cannot establish

facial plausibility.” Snow Ingredients, Inc. v. SnoWizard, Inc., 833

F.3d 512, 520 (5th Cir. 2016) (quoting Iqbal, 556 U.S. at 678) (some

internal citations and quotation marks omitted). Plaintiff must

                                       5
“nudge[] [his or her] claims across the line from conceivable to

plausible.” Twombly, 550 U.S. at 570.

     Rule 12(b)(6) is designed to test the pleadings. Defendants

filed supplemental exhibits outside of the pleadings. Therefore,

pursuant to Rule 12(d), the court will convert this motion to dismiss

as one for summary judgment. See Jones v. St. Tammany Parish Jail,

4 F. Supp. 2d 606, 610 (E.D. La. 1998)(“ When matters outside the

pleadings are presented to and not excluded by the court, a Rule

12(b)(6) motion is converted into a motion for summary judgment.”).

     B. Section 1983

     Section 1983 allows for a cause of action against an individual

who, acting under color of state law, has deprived a person of a

federally   protected   statutory       or   constitutional   right.   See

Whittington v. Maxwell, 455 Fed. Appx. 450, 456 (5th Cir. 2011). To

establish liability through Section 1983, three elements must be

established: (1) deprivation of a right secured by federal law, (2)

that occurred under color of state law, and (3) was caused by a state

actor. See Victoria W v. Larpenter, 369 F.3d 475, 482 (5th Cir.

2004). Section 1983 “contemplates recovery of compensatory damages,

as well as equitable relief, against a local government official for

the harm that he inflicts because of his constitutional violations,

subject to any personal immunities of the officer.” Lee v. Morial,

2000 U.S. Dist. LEXIS 8307, at *4 (E.D. La. 2000). Such damages are

also available against a local government when its officer has

                                    6
carried out official policy. See id. citing to Monell v. Department

of Social Services, 436 U.S. 658 (1978).

     C. Official Capacity Claims

     Defendants Coleman, Johnson, and Boquet argue that there are no

official capacity claims against them because plaintiff lists TP and

HPD as defendants 2, making his claims against them redundant. See

Rec. Doc. 15-1 at 11. Defendants are correct in arguing that suit

against a municipal employee in his official capacity is the same as

a suit against the municipality itself. See also Lee, 2000 U.S. Dist.

LEXIS 8307, at *4 (“A suit against a government official in his

official   capacity    is   treated   as   a   suit   against   the   entity.”).

Official capacity claims against defendants Coleman, Johnson, and

Boquet in their official capacity are treated as claims against TP

and HPD. Therefore, plaintiff’s claims against defendants Johnson,

Coleman, and Boquet in their official capacities are dismissed. See

St. Martin v. Jones, 2008 U.S. Dist. LEXIS 70896, at *12 (E.D. La.

2008)(stating that the Fifth Circuit has expressed that identical

claims against individual public officials and the entities by which

they are employed are barred by virtue of subjecting the defendant-

entity to redundant liability).




2 Defendants appear to refer to as defendants Terrebonne Parish (“TP”) and Houma
Police Department (“HPD”) collectively as Terrebonne Parish Consolidated
Government (“TPCG”). The Court will refer to the two separately.
                                       7
     D. Municipal Liability

     Defendants TP and HPD argue that municipality liability is non-

existent here because plaintiff fails to adequately allege that TP

and HPD, in their official capacity, violated his constitutional

rights. See Rec. Doc. 15-1 at 6, 8. Plaintiff makes allegations

against TP and HPD employees but fails to assert plausible claims

directly   associated    with   policies,   regulations,   and    decisions

officially adopted and promulgated by TP and HPD. See id. at 8.

Furthermore, plaintiff makes no allegations that defendants Coleman,

Johnson, Boquet were acting pursuant to an official municipal policy

and as official municipal policymakers. See id. at 10.

     To    establish    municipal   liability   under   Section   1983,   a

plaintiff must show proof of three elements: (1) an official policy

(or custom), of which (2) a policymaker can be charged with actual

or constructive knowledge, and (3) a constitutional violation whose

moving force is that policy or custom. See Maurer v. Town of

Independence, 2015 U.S. Dist. LEXIS 25035, at *18 (E.D. La. 2015);

see also Brown v. Bolin, 500 Fed. Appx. 309, 316 (5th Cir. 2012).

     The Fifth Circuit has held that an official policy is either

(a) a policy statement, ordinance, regulation, or decision that is

officially adopted and promulgated by the government entity or by an

official to whom the entity has delegated policy-making authority;

or (b) a persistent, widespread practice of officials or employees

which although not authorized by officially adopted and promulgated

                                     8
policy is so common and well-settled as to constitute a custom that

fairly represents the entity's policy. See Mays v. Bd. of Comm'rs

Port, 2015 U.S. Dist. LEXIS 33596, at *26 (E.D. La. 2015).

          Here, plaintiff fails to allege an official policy or custom,

much less one that was the moving force of his alleged constitutional

rights violations. Instead of alleging that defendants caused his

alleged injuries through their deliberate conduct in accordance with

a particular policy or custom of TP or HPD, plaintiff alleges the

opposite: that defendants violated his constitutional rights through

their violation of state laws and HPD rules. See id. at *25 (“The

plaintiff must [] demonstrate that, through its deliberate conduct,

the       municipality       was    the       “moving   force”   behind     the   injury

alleged.”).

          Specifcally, plaintiff alleges in a conclusory fashion, that

“[d]efendants [] acted on and used the authority vested in them by

and entrusted to them by the State of Louisiana and Terrebonne Parish

to    .    .   .   deprive    [him]      of   rights,   privileges,   and    immunities

protected by the United States Constitution”. Rec. Doc. 1 at 20; see

also Mays, 2015 U.S. Dist. LEXIS 33596, at *27 (“The description of

a     policy       or   custom     and    its    relationship    to   the    underlying

constitutional violation, moreover, cannot be conclusory; it must

contain specific facts.”). The only time that plaintiff comes close

to alleging a custom is when he states that assigning a case number

to a call is a “customary and routine practice and procedure for the

                                                 9
[HPD].” Rec. Doc. 1 at 4. Plaintiff never goes on to link this

alleged custom to his alleged injures. See Mays, 2015 U.S. Dist.

LEXIS 333596, at *26 (“[P]laintiff must show that the municipal

action was taken with the requisite degree of culpability and must

demonstrate a direct causal link between the municipal action and

the deprivation of federal rights.”).

     Plaintiff   offers   similar        allegations   in   his   response

memorandum. He states that defendants characterized his complaints

as “accepted procedure” but then states that “no [] policy exists”

and he has sufficiently pled specific facts as to municipal liability

in his complaint by showing that “defendants’ actions were wrongful,

improper under the law, and violated his recognized rights under the

Constitution.” Rec. Doc. 16 at 8-10. Plaintiff misses the mark again

as the rule here requires him to prove that a policy exists and

defendants’ following of that policy caused him injury. See Mays,

2015 U.S. Dist. LEXIS 333596, at *25.

     Plaintiff alleges that the only way to “uncover” defendants’

alleged accepted procedure (i.e., integrity checks) is to follow

through with full discovery. See Rec. Doc. 16 at 10. Even when

viewing this allegation in the light most favorable to the plaintiff,

plaintiff’s factual allegations support only one incident involving

defendants’ alleged accepted procedure. That one incident is not

sufficient to show the existence of a custom or policy. See Fraire

v. Arlington, 957 F.2d 1268, 1278 (E.D. La. 1992)(“Allegations of an

                                    10
isolated incident are not sufficient to show the existence of a

custom or policy.”). Therefore, plaintiff’s claims against defendant

TP and HPD are dismissed. See Mays, 2015 U.S. Dist. LEXIS 33596, at

*25 (“To maintain a § 1983 claim against a municipality, a plaintiff

must show that officials acted in accordance with an official policy

or custom.”). 3

       E. Individual Capacity Claims

       Defendants Coleman and Johnson argue that, as public officials,

they are entitled to qualified immunity. See Rec. Doc. 15-1 at 17.

       “Qualified immunity protects all but the plainly incompetent or

those who knowingly violate the law[.]” See Whitley v. Hanna, 726

F.3d 631, 638 (5th Cir. 2013). “Qualified immunity balances two

important interests[:] the need to hold public officials accountable

when   they   exercise   power   irresponsibly     and   the   need   to   shield

officials from harassment, distraction, and liability when they

perform their duties reasonably.” Whittington, 455 Fed. Appx. at 456

citing to Pearson v. Callahan, 555 U.S. 223, 231 (2009); see also

Lockett v. New Orleans City, 639 F. Supp. 2d 710, 732 (E.D. La. 2009)

(stating that qualified immunity protects government officials from

liability for civil damages insofar as their conduct does not violate

clearly established statutory or constitutional rights of which a


3 Beyond stating that defendants acted on and used the authority vested in and
entrusted to them by the State of Louisiana and Terrebonne Parish, plaintiff does
not come close to sufficiently alleging that defendants Johnson, Coleman, or
Boquet were the final policymakers of TP or HPD. See generally Green v. Edward-
Sheriff, 2011 U.S. Dist. LEXIS 148413, at *21 (E.D. La. 2011)(finding the
Tangipahoa Parish Sheriff to be a finial policymaker).
                                       11
reasonable person would have known). Courts will not reject an

assertion of qualified immunity unless existing precedent places the

constitutional question beyond debate. See Whitley, 726 F.3d at 638

citing to Ashcroft v. al-Kidd, 131 S. Ct. 2074 (2011).

     If a defendant asserts qualified immunity, the burden shifts to

the plaintiff to demonstrate that the defendant is not entitled to

qualified   immunity.         See   Whittington,     455   Fed.   Appx.   at    456.

Specifically, the plaintiff has the burden of demonstrating (1) a

claim that the defendant committed a constitutional violation under

current law and (2) that the defendant’s action were objectively

unreasonable in light of the law that was clearly established at the

time of the complained of actions. See Lockett, 639 F. Supp. 2d at

732; see also Whittington, 455 Fed. Appx. at 456 (stating that the

qualified immunity defense requires two points of analysis). The

touchstone of this two-point test is whether a reasonable person

would have believed that his conduct conformed to the constitutional

standard in light of the information available to him and the clearly

established law. See Lee, 2000 U.S. Dist. LEXIS 8307, at *12.

     The first issue to turn to is whether plaintiff has alleged a

violation of a constitutional right. See Maurer, 2015 U.S. Dist.

LEXIS 25035, at *19 (stating that the first step in the qualified

immunity analysis is to determine whether the plaintiff has alleged

a   violation   of    a       clearly    established    constitutional     right).

Plaintiff   alleges       a    claim    of   First   Amendment    retaliation    and

                                             12
Fourteenth Amendment substantive and procedural due. See Rec. Doc.

1 at 13, 16.

            1. First Amendment Retaliation Claim

      Defendants argue that plaintiff has no first amendment claims

because he does not allege sufficient facts. See Rec. Doc. 15-1 at

14. Specifically, plaintiff makes no allegations that any defendant

saw or read his grievance prior to suspending him or that he spoke

out publicly about the allegations in his complaint. See id. As a

paramilitary organization, HPD has more latitude in its discipline

decisions than ordinary government organizations. See id. at 15.

      To succeed on a claim for First Amendment freedom of speech

retaliation, a plaintiff must show (1) he spoke as a citizen on a

matter of public concern; (2) he suffered an adverse employment

action; (3) his interest in the speech outweighs the government's

interest in the efficient provision of public service; and (4) the

speech precipitated the adverse employment action. See Dumas v. St.

Tammany Parish Fire Dist. No. 3, 2017 U.S. Dist. LEXIS 72672, at *13

(E.D. La. 2017). Plaintiff contends that he has sufficiently alleged

a   first   amendment   retaliation    claim   as   his   complaint    includes

multiple charges against defendants. See Rec. Doc. 16 at 7, 10-11.

      Plaintiff   has   failed   to   allege   sufficient   facts     as   to   an

essential element of first amendment retaliation: that he spoke as

a citizen on a matter of public concern. See Garcia v. City of

Harlingen,     2009   U.S.   Dist.    LEXIS    4135,   at   *19   (S.D.     Tex.

                                       13
2009)(dismissing plaintiff’s first amendment retaliation claim for

failing to sufficiently allege an essential element).

       Plaintiff alleges in his complaint that his written allegations

concerning defendant Johnson’s violations of law and departmental

policies are matters of grave public concern because they outline

potential Fourth Amendment violations that could have arose during

the alleged integrity check had there been a person operating a white

pickup truck. See Rec. Doc. 1 at 14. Plaintiff alleges that the

creation of the falsified public record resulting from the alleged

integrity check placed the plaintiff and general public at risk of

great harm. See id. Plaintiff believes that “his raising [of this]

issue of defendants’ violations of law promotes and does not inhibit

the proper and efficient operation of the defendants. . ..” Rec.

Doc.    16   at   11.   Plaintiff’s   allegations   concerning   defendants’

conduct relates to conduct of employees rather than in protest of

concerned citizens. See Sinegar v. Jefferson Parish Sch. Bd., 2003

U.S. Dist. LEXIS 14310, at *12 (E.D. La. 2003). Therefore, plaintiff

has not alleged that he spoke as a citizen on a matter of public

concern.

       Plaintiff alleges in his memorandum that after he “spoke on

[the]    matter    of   undisputedly    great   public   concern,”   he   was

“ruthlessly investigated to no end.” Rec. Doc. 16 at 7. Plaintiff

alleges that on the same day he submitted his written allegations,

he was suspended in retaliation for submitting such. See Rec. Doc.

                                       14
1 at 14. The Fifth Circuit has held that certain actions, while they

have the effect of chilling the exercise of free speech, are not

actionable adverse employment actions. See Dumas, 2017 U.S. Dist.

LEXIS 72672, at *12; see also Benningfield v. City of Houston, 157

F.3d 369, 376 (5th Cir. 1998). Specifcally, this Circuit has held

that discharges, demotions, and refusals to hire or promote are

actionable. False accusations, verbal reprimands, and investigations

are non-actionable. See Garcia, 2009 U.S. Dist. LEXIS 4135, at *18.

Accordingly, plaintiff being investigated by defendant Boquet after

the transpiring of these events does not constitute an actionable

adverse employment action. See Dumas, 2017 U.S. Dist. LEXIS 72672,

at *12 (E.D. La. 2017). Furthermore, in his memorandum, plaintiff

notes that since plaintiff’s suspension and filing of his complaint,

he “has since been ordered to be reinstate by [] defendants following

administrative hearings eventually held on the matter.” Rec. Doc. 16

at 1 fn. 1. Plaintiff’s temporary suspension with pay is not the

type   of   objective   adverse   employment   action   that   establishes

constitutional injury. See Sinegar, 2003 U.S. Dist. LEXIS 14310, at

*11; see also Brown, 106 F. Supp. 3d at 789 (“A temporary suspension

with pay has not been found to be an adverse employment action—if

followed by reinstatement and no loss of benefits.”). Defendants

subsequently submitted additional exhibits, showing that the 32nd

Judicial District Court “reverse[d] [the Civil Service Board’s]

decisions, reinstating the [appointing authority’s] decisions to

                                    15
terminate Bookenberger.” See Rec. Doc. 18 at 2. Therefore, it appears

that plaintiff’s termination could constitute an actionable adverse

employment action. But, nevertheless, plaintiff has failed to allege

that he spoke as a citizen on a matter of public concern.

     Because he has failed to allege sufficient facts as to an

essential element of First Amendment retaliation, plaintiff’s First

Amendment claims against defendants fail. See Garcia, 2009 U.S. Dist.

LEXIS 4135, at *19.

           2. Substantive and Procedural Due Process Claim

     Defendants     argue     that    plaintiff’s   due    process   claims     fail

because he fails to establish a property interest as he was placed

on administrative leave. See Rec. Doc. 15-1 at 16. Furthermore,

plaintiff has the right to use civil service statutes and has done

so by filing an appeal with the Civil Service Board to address his

complaints. See id. at 16-17.

     Due process rights, whether substantive or procedural, are

implicated   only   if   a    state    actor    deprived   an    individual    of   a

protected property interest. See Devall v. Hammond Mun. Fire & Police

Civ. Serv. Bd., 2014 U.S. Dist. LEXIS 166998, at *40 (E.D. La. 2014);

see also U.S. Const. amend. XIV, §1 (stating that no state shall

deprive   any   person   of    property,       without   due    process   of   law).

Defendants are correct in stating that plaintiff was not deprived of

a property interest when he was placed on administrative leave. See

Davis v. Dallas Indep. Sch. Dist., 448 Fed. Appx. 485, 495 (5th Cir.

                                         16
2011)(stating that it is well established in the Fifth Circuit that

placement    on     paid   administrative    leave        does      not   constitute

deprivation of a property interest).

     However, in addition to allegation concerning his property

interest in employment, plaintiff alleges the he was deprived of due

process rights because defendant Coleman did not investigate his

grievance complaint within 14 days as required by state law and

defendants did not identify or limit the scope of the investigation

of him as required by state law. See Rec. Doc. 16 at 12-13. Plaintiff

alleges that by failing to disclose the nature of the investigation

against plaintiff and denying records requests, defendants rendered

it   impossible     for    plaintiff’s    counsel        to    provide    effective

assistance of counsel, in further violation of plaintiff’s right to

due process. See Rec. Doc. 1 at 14. This Circuit has rejected claimed

property interest in investigations. See Davis, 448 Fed. Appx. at

495 (explaining that Texas district courts have consistently held

that procedural regulations or an agency’s failure to such procedures

does not give rise to a property interest).

     Plaintiff alleges in a conclusory fashion that “[d]efendants

then acted on and used the authority vested in them by and entrusted

to them by the State of Louisiana and Parish of Terrebonne, under

the color of law, . . . and deprived the [p]laintiff of rights,

privileges    and     immunities   protected        by        the   United    States

Constitution.” Rec. Doc. 1 at 20. This allegation is insufficient.

                                     17
See Snow Ingredients, Inc., 833 F.3d at 520 (stating that elements

supported by conclusory statements cannot establish plausibility).

     Plaintiff is correct in stating that deprivation of a property

interest is not an element of a § 1983 claim. However, defendants

have asserted qualified immunity as to plaintiff’s § 1983 claims.

Therefore, to avoid dismissal, plaintiff must show that he has

sufficiently alleged deprivation of a property interest to show

defendants committed a constitutional violation under current law.

See Lockett, 639 F. Supp. 2d at 732.

     Plaintiff has not sufficiently alleged a property interest. It

appears that plaintiff concedes that he has not sufficiently alleged

a property interest by stating in his response memorandum that “[t]he

deprivation    of   []   property    interest   shall    be   detailed    in   a

forthcoming amended complaint . . ..” Rec. Doc. 16 at 8. Plaintiff

has not sought leave to file an amended complaint or supplemental

memorandum concerning his property interest allegations. 4

     Furthermore, plaintiff exercised his rights as a civil service

employee by filing an appeal with the Civil Board to address his

complaints and subsequent termination. See Rec. Doc. 18 at 1. The

Civil Board ruled in his favor, reversing the appointing authority’s

decision to terminate him. See id. at 2. However, the 32nd Judicial

District Court reversed the Civil Board’s decision, reinstating the


4 Specifically, plaintiff has not sought leave to allege a property interest in
his employment as a municipal officer since being terminated. See, e.g., Winn v.
New Orleans City, 919 F. Supp. 2d 743, 754 (E.D. La. 2013).
                                      18
appointed authority’s decision to terminate Bookenberger. See id.

This is sufficient process. See Winn v. New Orleans City, 919 F.

Supp. 2d 743, 755 (E.D. La. 2013) (denying plaintiff’s due process

claim where “[p]laintiff received post-termination process when he

appealed [the appointed authority’s] decision to the New Orleans

Civil Service Commission. A hearing was [conducted], sworn testimony

was taken, and evidence was submitted by both sides.”).

      Plaintiff’s substantive and procedural due process claims are

dismissed.

      F. Civil Conspiracy

      Plaintiff’s failure to state a claim for violation of his

constitutional rights dooms his conspiracy claim. Therefore, his

civil conspiracy claim is dismissed. See Winn, 919 F. Supp. 2d at

756 (“[To] state a claim for conspiracy under § 1983, it remains

necessary to prove an actual deprivation of a constitutional right

. . ..”). 5

      G. 42 U.S.C. § 1988

      42 U.S.C. § 1988 states, in relevant part, that in any action

enforcing     a   provision   of   42   U.S.C.   §   1983   the   court,   in   its

discretion, may allow the prevailing party reasonable attorneys’

fees. Having dismissed plaintiff’s federal claims, attorneys fees do

not appear appropriate at this time. Accordingly, plaintiff’s claim



5 Plaintiff relies on La. C.C. art. 2324 for his civil conspiracy claim. See Rec.
Doc. 1 at 19. But, nevertheless appears to allege conspiracy under § 1983.
                                         19
for attorneys’ fees is dismissed. See Toga Soc'y, Inc. v. Lee, 323

F. Supp. 2d 779, 797 (E.D. La. 2004).

     H. State Law Claims

     Having dismissed plaintiff’s federal claims, all that is left

is plaintiff’s state law claims of whistleblower protection, IIED,

and negligent hiring, commissioning, training, supervisions, and

retention. See Rec. Doc. 1 at 15, 18, 27. Pursuant to 28 U.S.C. §

1367, this Court is empowered to hear plaintiff’s state law claims

through   the   exercise   of   supplemental   jurisdiction.   While

supplemental jurisdiction may continue after the federal claims upon

which jurisdiction is based have been dismissed, district courts

have broad discretion in deciding whether to retain jurisdiction.

See Vanderwall v. Peck, 2004 U.S. Dist. LEXIS 7619, at *15 (E.D. La.

2004). 28 U.S.C. § 1367(c)(3) allows district courts to decline to

exercise supplemental jurisdiction over a claim if the court has

dismissed all claims over which it has original jurisdiction. See

id. Accordingly, we decline to exercise supplemental jurisdiction

over plaintiff’s three state law claims, and they are dismissed

without prejudice. See id. at *16.

     New Orleans, Louisiana this 16th day of August, 2019




                                ___________________________________
                                SENIOR UNITED STATES DISTRICT JUDGE


                                 20
